571 F.2d 978
Joe N. SINCLAIR et al., Plaintiffs-Appellants,v.BEACON GASOLINE COMPANY, Defendant-Appellee.
No. 76-3686.
United States Court of Appeals,Fifth Circuit.
April 21, 1978.

Hugh T. Ward, Shreveport, La., for plaintiffs-appellants.
Harry Campbell, Jr., Ronald T. Howard, Dallas, Tex., Henry A. Politz, Shreveport, La., for defendant-appellee.
Before SKELTON*, Senior Judge, and FAY and RUBIN, Circuit Judges.
PER CURIAM:


1
The findings of fact by the district court are fully supported by the record, and, indeed, are not challenged.  For the reasons set forth in the carefully prepared opinion, reported at 447 F.Supp. 5 (E.D.La.1978), the decision is AFFIRMED.



*
 Senior Judge of the United States Court of Claims, sitting by designation